Exhibit 10(q)

 
 
 
AMENDED AND RESTATED
 
ALLETE AND AFFILIATED COMPANIES
 
CHANGE IN CONTROL SEVERANCE PLAN
 
ALLETE’s Board of Directors has determined that it is in the best interest of
ALLETE and its shareholders to foster the continued dedication and objectivity
of certain key members of the Company's management notwithstanding the
possibility or occurrence of an acquisition by another company or other change
in control of the Company.  Accordingly, ALLETE adopted the Change in Control
Severance Plan effective as of February 13, 2008.
 
Effective as of the “Effective Date,” The Board has adopted this Amended and
Restated Change in Control Severance Pay Plan designed, among other changes, to
eliminate the excise tax gross-up feature, to eliminate certain benefit
continuation payments and to establish a modified severance payment cap, all as
provided herein.
 
Section 1.           Definitions. For purposes of the Plan, the following terms
shall have the meanings indicated below:
 
“Act” means the Securities Exchange Act of 1934, as amended from time to time.
 
“Affiliate” means any entity directly or indirectly controlled by, controlling
or under common control with, ALLETE.
 
“ALLETE” means ALLETE, Inc., a Minnesota Corporation.
 
“Base Salary” shall mean, as to any Participant, the highest amount a
Participant is entitled to receive annually as base salary at any time during
the Protection Period, without reduction for any pre-tax contributions to
benefit plans.
 
“Benefit Continuation Payment” means the payment described in Section
2.1.2. “Board” means the Board of Directors of ALLETE.
 
“Bonus Amount” shall mean, as to any Participant, an amount equal to the
Participant's annual bonus which would have been payable under the Bonus Plan in
which he or she participates (x) as of immediately prior to the Change in
Control had he or she continued in employment until the end of the fiscal year
of the Employer in which the Change in Control occurs and had bonuses been
payable at "target" levels for  such year or (y) if greater, as of the
Termination Date had he or she continued in employment until the end of the
fiscal year of the Employer in which the Termination Date occurs and had bonuses
been payable at "target" levels for such year.
 
“Bonus Plan” shall mean the ALLETE Executive Annual Incentive Plan and any
similar or successor annual bonus plan, excluding plans intended to qualify
under Section 401(a) of the Code.
 
“Cause” means:
 
(a)           the Participant’s willful and continued failure to perform the
duties and responsibilities of his or her position (other than as a result of
the Participant’s disability or anticipated failure after the Participant gives
notice of Termination for Good Reason by the Participant) after there has been
delivered to the Participant a written demand for performance which describes
the basis for the belief that the Participant has not substantially performed
his or her duties and after the Participant fails to take full corrective action
within twenty (20) days of receipt of such notice; or
 
(b)           any material act of personal dishonesty taken by the Participant
in connection with his or her responsibilities as an employee of the Company
which is demonstrably and materially injurious to the Company; or
 
(c)           the Participant’s conviction of, or plea of nolo contendere to, a
felony that the Company (or in the case of the Chief Executive Officer, the
Board) reasonably believes has had or will have a material detrimental effect on
the Company’s business or reputation.
 
“Change in Control” means the earliest of:
 
(a) the date any one Person, or more than one Person acting as a group (as the
term “group” is used in Treasury Regulation section 1.409A-3(i)(5)(v)(B)),
acquires ownership of stock of ALLETE that, together with stock previously held
by the acquiror, constitutes more than fifty (50%) percent of the total fair
market value or total voting power of ALLETE stock.  If any one Person, or more
than one Person acting as a group, is considered to own more than fifty (50%)
percent of the total fair market value or total voting power of ALLETE stock,
the acquisition of additional stock by the same Person or Persons acting as a
group does not cause a Change in Control.  An increase in the percentage of
stock owned by any one Person, or Persons acting as a group, as a result of a
transaction in which ALLETE acquires its stock in exchange for property, is
treated as an acquisition of stock;
 
(b) the date any one Person, or more than one Person acting as a group (as the
term “group” is used in Treasury Regulation section 1.409A-3(i)(5)(v)(B)),
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by that Person or Persons) ownership of a ALLETE
stock possessing at least thirty (30%) percent of the total voting power of
ALLETE stock;
 
(c) the date a majority of the members of the ALLETE board of directors is
replaced during any twelve (12) month period by directors whose appointment or
election is not endorsed by a majority of the members of the board of directors
prior to the date of appointment or election; or
 
(d) the date any one Person, or more than one Person acting as a group (as the
term “group” is used in Treasury Regulation section 1.409A-3(i)(5)(v)(B)),
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by that Person or Persons) assets from ALLETE
that have a total gross fair market value equal to at least forty (40%) percent
of the total gross fair market value of all ALLETE’s assets immediately prior to
the acquisition or acquisitions.  For this purpose, “gross fair market value”
means the value of the corporation’s assets, or the value of the assets being
disposed of, without regard to any liabilities associated with these assets.
 
In determining whether a Change in Control occurs, the attribution rules of Code
Section 318 apply to determine stock ownership.  The stock underlying a vested
option is treated as owned by the individual who holds the vested option, and
the stock underlying an unvested option is not treated as owned by the
individual who holds the unvested option.
 
“Change in Control Severance Payment” means the Severance Payment and Benefit
Continuation Payment.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Committee” means the committee responsible for administering the Plan, as
described in Section 5.
 
“Company” means ALLETE and its Affiliates and except for purposes of determining
whether a Change in Control has occurred, shall include any successor in
interest to its business or assets which assumes the obligations of the Plan as
required in Section 6.1 or which becomes bound by the terms of the Plan by
operation of law.
 
“Effective Date” means January 19, 2011.
 
“Good Reason” means the occurrence of any of the following without the
Participant’s consent, which will permit the Participant to terminate employment
within ninety (90) days after the end of the Cure Period (defined below):
 
(a)           a material diminution of the Participant’s authority, duties, or
responsibilities relative to the authority, duties or responsibilities of the
Participant prior to such reduction; or
 
(b)           a material diminution by the Company in the Participant’s total
compensation, including base pay, aggregate incentive compensation opportunities
(but excluding any reduction in incentive compensation awards as the result of
the performance of the Participant or the Company) and aggregate benefits, as in
effect immediately prior to such reduction; or
 
(c)           the relocation of the Participant to a location or facility more
than fifty (50) miles from the Participant's location immediately prior to
change; or
 
(d)           a material diminution by the Company of the authority, duties, or
responsibilities of the supervisor to whom the Participant is required to report
relative to the authority, duties or responsibilities of the supervisor prior to
such reduction, including a requirement that the Participant report to a
corporate officer or employee instead of reporting directly to the Board; or
 
(e)           a material diminution in the budget over which the Participant
retains authority relative to the budget prior to such reduction; or
 
(f)           any other action or inaction that constitutes a material breach by
the Company of an agreement under which a Participant provides services.
 
Notwithstanding the foregoing, the Participant may not resign for Good Reason
without first providing the Employer with written notice (except in the case
of  ALLETE’s Chief Executive Officer who shall provide such notice to the Board)
of the condition that could constitute a “Good Reason” event within ninety (90)
days of the initial existence of the condition and then only if such condition
has not been remedied by the Employer within thirty (30) days of such written
notice (the “Cure Period”).
 
“Employer” shall mean, as applicable to any Participant, ALLETE or an Affiliate
that employs the Participant.
 
“Involuntary Separation” means, with respect to a Participant, an involuntary
termination of employment by the Employer without Cause, or a voluntary
termination by the Participant with Good Reason.
 
“Participant” means an individual who the Committee has selected to participate
in the Plan and who has received written notification of both the eligibility to
participate and status as either a “Group A Participant” or a “Group B
Participant.”
 
“Person” means any individual, corporation (including any non-profit
corporation), general, limited or limited liability partnership, limited
liability company, joint venture, estate, trust, firm, association, organization
or other entity or any governmental or quasi-governmental authority,
organization, agency or body.
 
“Plan” means this Amended and Restated ALLETE and Affiliated Companies Change in
Control Severance Plan.
 
“Protection Period” means the period beginning on the date that is six (6)
months prior to a Change in Control and ending on the date that is twenty four
(24) months after a Change in Control.
 
“Severance Duration Multiplier” means with respect to any Group A Participant,
2.5; and, with respect to any Group B Participant, 1.5.
 
“Severance Payment” means the payment described in Section 2.1.1.
 
“Termination Date” shall mean, with respect to a Participant, the date of the
Participant’s Involuntary Separation.
 
Section 2.           Change in Control Severance Benefits.
 
2.1           Involuntary Separation in Connection with Change in Control. If a
Participant has an Involuntary Separation on any date during the Protection
Period, Participant will receive the following severance benefits from the
Employer:
 
2.1.1           Severance Payment.  Participant will receive a lump sum cash
payment in an amount equal to the product of (a) the applicable Severance
Duration Multiplier and (b) the sum of (i) the Participant’s Base Salary and
(ii) the Participant’s Bonus Amount.
 
2.1.2           Benefit Continuation Payment.  Participant will receive an
additional lump sum cash payment in an amount equal to the applicable Severance
Duration Multiplier times the sum of: (i) the annual premium for medical and
dental benefits in effect on the Termination Date as determined for individuals
who are entitled to elect continuation coverage pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”); (ii) the annual
premium the Employer would have paid to maintain core life insurance on behalf
of the Participant had the Participant remained an employee of the Employer; and
(iii) an amount the Employer would have allocated to the Participant annually
under the Minnesota Power and Affiliated Companies Flexible Compensation Plan,
determined with reference to the Participant’s Base Salary.
 
Participants will be responsible for electing benefit continuation coverage, if
such coverage is desired, pursuant to COBRA, within the time period prescribed
pursuant to COBRA, and for paying all COBRA premiums for any continuation
coverage so elected.
 
2.1.3           Outplacement Services.  The Company will pay up to an aggregate
of $25,000 for outplacement services obtained by Participant on or before the
end of the second year following the year including the Termination Date,
provided that the services commence not later than three (3) months following
the later of the Change in Control or the Termination Date, and all amounts must
be paid by the end of the third year following the year including the
Termination Date.  Outplacement services will be provided only in kind; the
Company will pay the outplacement service provider(s) directly for services
rendered to the Participant in accordance with this Section.  No cash will be
paid in lieu of outplacement services, nor will cash compensation to the
Participant be increased if the Participant declines or does not use
outplacement services.
 
2.2           Timing of Severance Payments.  Subject to Sections 2.5 and 3.1,
the Company will pay any Change in Control Severance Payment to which a
Participant is entitled within 30 days after the later of the Termination Date
or the effective date of the Separation Agreement and Release, but in no event
more than seventy-four (74) calendar days after the later of the date of the
Change of Control or the Termination Date.
 
2.3           Voluntary Resignation; Termination for Cause.  If Participant’s
employment with the Company terminates for any reason other than Involuntary
Separation, Participant will not receive any payments under this Plan.
 
2.4           Coordination with other Payments.  The payments and benefits under
this Plan to a Participant are intended to constitute the exclusive payments in
the nature of severance or termination pay that shall be due to a Participant
upon termination of his or her employment without Cause or for Good Reason in
connection with a Change in Control and shall be in lieu of any such other
payments under any agreement, plan, practice or policy of the Company, except as
otherwise expressly provided in a written agreement between the Company and the
Participant that such severance payments or benefits are to be paid in addition
to any payment or benefit described herein. Accordingly, if a Participant is a
party to an employment, severance, termination, salary continuation or other
similar agreement with the Company or any of its Affiliates, or is a participant
in any other severance plan, practice or policy of the Company or any of its
Affiliates that does not expressly provide that such severance payments or
benefits are to be paid in addition to any payment or benefit described herein,
the severance pay to which the Participant is entitled under this Plan shall be
reduced (but not below zero) by the amount of severance pay to which he or she
is entitled under such other agreement, plan, practice or policy; provided that
the reduction set forth in this sentence shall not apply as to any other such
agreement, plan, practice or policy that contains a reduction provision
substantially similar to this Section 2.4 so long as the reduction provision of
such other agreement, plan, practice or policy is applied.
 
2.5           Code Section 409A.  To the extent that any payment under this Plan
is deemed to be deferred compensation subject to the requirements of Section
409A of the Code, or any final regulations or guidance promulgated thereunder
(“Section 409A”), the plan will be operated in compliance with Section 409A with
respect to the subject payment.   Notwithstanding anything in this Plan to the
contrary, if Participant is a Specified Employee, the payment of any amount
under this Plan that is Nonqualified Deferred Compensation, and that becomes
payable on account of a Separation from Service, will be delayed and paid in a
lump sum, with interest from the date on which it would otherwise have been paid
in accordance with Section 2.2 at the short-term applicable federal rate, on the
first date on which any such amount may be paid without triggering a tax under
Section 409A, but in no event before the date that is six (6) months and one (1)
day following the Participant’s Separation from Service.  The Plan is intended
to comply with the requirements of Section 409A so that none of the severance
payments and benefits to be provided hereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to so comply.  The Company may amend or modify the plan, at any time, to comply
with Section 409A.  The terms “Specified Employee,” “Nonqualified Deferred
Compensation,” and “Separation from Service” shall have the meaning provided by
Section 409A and the applicable Treasury Regulations.
 
Section 3.           Conditions to Receipt of Benefits; No Mitigation.
 
3.1           Separation Agreement and Release of Claims. No Change in Control
Severance Payment shall be provided to a Participant unless, within sixty (60)
days following the later of the Change in Control or Participant’s Termination
Date, the Participant delivers to the Company a Separation Agreement and
Release, that has been properly executed on or after the Participant’s
Termination Date and has become irrevocable as provided therein.  The initial
form of the Separation Agreement and Release, including non-solicitation,
non-competition and non-disparagement provisions, is attached to this Plan as
Appendix A.  Prior to the occurrence of a Change in Control, the Company may
revise the Separation Agreement and Release.  The Company may in any event
modify the Separation Agreement and Release to conform it to the laws of the
local jurisdiction applicable to a Participant or a change in applicable federal
law so long as such modification does not increase the obligations of the
Participant thereunder.
 
3.2           No Duty to Mitigate.  Participant will not be required to mitigate
the amount of any payment or benefit contemplated by this Plan, nor will any
earnings that Participant may receive from any other source reduce any such
payment or benefits.
 
Section 4.           Limitation on Payments.
 
If it is determined that any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Participant, whether paid or payable pursuant to this Plan or
otherwise (a “Payment”) would constitute an “excess parachute payment” within
the meaning of Section 280G of the Code, the aggregate present value of the
Payments under the Plan shall be reduced (but not below zero) to the Reduced
Amount (defined below), provided that the Payments shall be reduced only if the
Accounting Firm (described below) determines that the reduction will provide the
Executive with a greater net after-tax benefit than would no reduction.  The
“Reduced Amount” shall be an amount expressed in the present value which
maximizes the aggregate present value of Payments under this Plan without
causing any Payment under this Plan to be subject to the excise tax imposed
under Code Section 4999, determined in accordance with Code Section
280G(d)(4).  Payments under this Plan shall be reduced on a nondiscretionary
basis in such a way as to minimize the reduction in the economic value
deliverable to the Participant.  Any such reduction shall be implemented in a
manner consistent with the requirements of Code Section 409A, and if more than
one payment has the same value for this purpose and they are payable at
different times, they will be reduced on a pro rata basis.  The determination of
whether any Payments constitute an “excess parachute payment” within the meaning
of Code Section 280G and, if so, the amount to be delivered to the Participant
pursuant to this Section of the Plan shall be determined by an independent
accounting firm (the “Accounting Firm”) selected by the Participant and the
Company.  The Accounting Firm shall be a nationally recognized United States
public accounting firm.  If the Participant and the Company cannot agree on the
Accounting Firm, the Participant and the Company shall each designate one (1)
accounting firm and those two firms shall jointly select the accounting firm to
serve as the Accounting Firm.  All fees and expenses of the Accounting Firm
shall be borne solely by the Company.  Any determination by the Accounting Firm
shall be binding upon the Company and the Participant.
 
Section 5.           Plan Administration.
 
5.1           The Plan shall be interpreted, administered and operated by the
Executive Compensation Committee of the Board (“Committee”).  Subject to the
express terms of the Plan, the Committee shall have complete authority, in its
sole discretion, to determine who shall be a Participant, to interpret the Plan,
to prescribe, amend and rescind rules relating to the Plan, and to make all
other determinations necessary or advisable for the administration of the Plan.
Notwithstanding the foregoing, the Committee may delegate any of its duties
hereunder to such Person or Persons from time to time as it may designate.
 
5.2           All expenses and liabilities that members of the Committee incur
in connection with the administration of the Plan shall be borne by the Company.
The Committee may employ attorneys, consultants, accountants, appraisers,
brokers, or other Persons, and the Committee, the Company and the Company's
officers and directors shall be entitled to rely upon the advice, opinions or
valuations of any such Persons. No member of the Committee or the Board shall be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan, and all members of the Committee shall be fully
protected by the Company in respect of any such action, determination or
interpretation.
 
Section 6.           Successors.


6.1           The Company’s Successors.  This Plan shall bind any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, in the
same manner and to the same extent that the Company would be obligated under
this Plan if no succession had taken place.  In the case of any transaction in
which a successor would not by the foregoing provision or by operation of law be
bound by this Plan, the Company shall require such successor expressly and
unconditionally to assume and agree to perform the obligations of the Company
and each Employer under this Plan, in the same manner and to the same extent
that the Company and each Employer would be required to perform if no such
succession had taken place.
 
6.2           Participant’s Successors. All rights of the Participant under this
Plan will inure to the benefit of, and be enforceable by, the Participant's
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, legatees or other beneficiaries. If a Participant dies
while any amount is payable to such Participant hereunder (other than amounts
which, by their terms, terminate upon the death of the Participant) if such
Participant had continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Plan to the
executors, personal representatives or administrators of such Participant's
estate.
 
Section 7.           Notices.
 
7.1           General.  Notices and all other communications provided for in the
Plan shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by United States registered or certified
mail, return receipt requested and postage prepaid.  In the case of a
Participant, mailed notices will be sent to his or her home address most
recently communicated to the Company in writing.  In the case of the Company,
mailed notices will be addressed to its corporate headquarters, and all notices
will be directed to the attention of its Vice President, Human Resources.
 
7.2           Notice of Termination.  Any termination of a Participant’s
employment by the Company for Cause or by a Participant for Good Reason will be
communicated by a notice of termination to the other party given in accordance
with Section 7.1 of the Plan.
 
Section 8.           Miscellaneous.
 
8.1           No Waiver. No waiver by the Company or any Participant, as the
case may be, at any time of any lack of compliance with any condition or
provision of this Plan to be performed by such other party shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same, or at any
prior or subsequent time. All other plans, policies and arrangements of the
Company in which the Participant participates during the term of this Plan shall
be interpreted so as to avoid the duplication of benefits paid hereunder.
 
8.2           No Right to Employment. Nothing contained in this Plan or any
documents relating to the Plan shall: (a) confer on a Participant any right to
continue in the employ of the Company or a subsidiary, (b) constitute any
contract or agreement of employment, or (c) interfere in any way with the right
of the Company to terminate the Participant's employment at any time, with or
without Cause.
 
8.3           Legal Fees and Expenses.  If a Participant commences a legal
action to enforce any of the obligations of the Company under this Plan and
Participant prevails on the merits of the substantive issues in dispute in such
proceeding, the Company shall pay the Participant the amount necessary to
reimburse the Participant in full for all actual reasonable expenses (including
reasonable attorneys' fees and legal expenses) incurred by the Participant with
respect to such action.


8.4           Plan Termination; Amendment of Plan.  Prior to a Change in
Control, the Plan may be amended or modified in any respect, and may be
terminated, in any such case by resolution adopted by the Executive Compensation
Committee of the Board; provided, however, that no such amendment, modification
or termination that would adversely affect the benefits or protections hereunder
of any individual who is a Participant as of the date such amendment,
modification or termination is adopted shall be effective as it relates to such
individual unless no Change in Control occurs within one year after such
adoption, any such attempted amendment, modification or termination adopted
within one year prior to a Change in Control being null and void ab initio as it
relates to all such individuals who were Participants prior to such adoption (it
being understood, however, that the hiring, termination of employment, promotion
or demotion of any employee of the Company prior to a Change in Control shall
not be construed to be an amendment, modification or termination of the Plan);
provided, further, however, that the Plan may not be amended, modified or
terminated, (i) at the request of a third party who has indicated an intention
or taken steps to effect a Change in Control and who effectuates a Change in
Control or (ii) otherwise in connection with, or in anticipation of, a Change in
Control which actually occurs, any such attempted amendment, modification or
termination being null and void ab initio.  Any action taken to amend, modify or
terminate the Plan which is taken after the execution of an agreement providing
for a transaction or transactions which, if consummated, would constitute a
Change in Control shall conclusively be presumed to have been taken in
connection with a Change in Control.  From and after the occurrence of a Change
in Control, the Plan may not be amended or modified in any manner that would in
any way adversely affect the benefits or protections provided hereunder to any
individual who is a Participant in the Plan on the date the Change in Control
occurs.  From and after the occurrence of a Change in Control, except to the
extent specifically permitted by the last sentence of Section 3.1, the revision
of the Separation Agreement and Release, attached hereto as Appendix A, shall be
deemed to be a modification of the Plan for purposes of this Section 8.4.  If a
Change in Control occurs, this Plan shall continue in full force and effect and
shall not terminate or expire until after all Participants who have become
entitled to Change in Control Severance Payments hereunder shall have received
such payments in full.
 
8.5           Benefits not Assignable. Except as otherwise provided herein or by
law, no right or interest of a Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including without limitation by execution, levy, garnishment,
attachment, pledge or in any manner; no attempted assignment or transfer thereof
shall be effective; and no right or interest of a Participant under the Plan
shall be liable for, or subject to, any obligation or liability of such
Participant. When a payment is due pursuant this Plan to a Participant who is
unable to care for his or her affairs, payment may be made directly to his or
her legal guardian or personal representative.
 
8.6           Tax Withholding. All amounts payable hereunder shall be subject to
withholding of applicable federal, state and local taxes.
 
8.7           Minnesota Law. This Plan will be construed and interpreted, and
the rights of the Company and Participants will be determined in accordance
with, the laws of the State of Minnesota (without regard to the conflicts of
laws principles thereof), to the extent not preempted by federal law, which
shall otherwise control.
 
8.8           Validity. The invalidity or unenforceability of any provision of
this Plan shall not affect the validity or enforceability of any other provision
of this Plan, which shall remain in full force and effect. If this Plan shall
for any reason be or become unenforceable by either party, this Plan shall
thereupon terminate and become unenforceable by the other party as well.
 
 
 

--------------------------------------------------------------------------------

 


 
Now, therefore, ALLETE has adopted this Amended and Restated Change in Control
Severance Plan effective as of the Effective Date.
 
ALLETE, Inc.
 
By:  ____________________________________
 
                     Name:  __________________________________
 


 
Attest:
 
By  ___________________________________
 
Its  ___________________________________
 





 
 

--------------------------------------------------------------------------------

 

Appendix A


Form of
SEPARATION AGREEMENT AND RELEASE


WHEREAS << [full name] >> (“Executive”) is a Participant of the Amended and
Restated ALLETE and Affiliated Companies Change in Control Severance Plan (“the
Plan”), and whereas Executive’s employment with <<ALLETE, Inc. or applicable
Affiliate >> (together with all affiliates of ALLETE, Inc., the “Company”)
terminated effective <<Termination Date>> (“<<”Termination Date” / “Retirement
Date”>>)under circumstances that make Executive eligible to receive certain
compensation and other benefits under the Plan, and whereas Executive enters
into this Separation Agreement and Release (“Agreement”) of <<  [his / her]  >>
own free will and deed; therefore, as of the date written below the Company  and
Executive agree as follows:


1.  Separation Benefit.  Executive will receive from the Company the payment and
other benefits provided by the Plan and delivered in accordance with the Plan
provided that this Agreement becomes effective and Executive has not rescinded
the Agreement within the Reconsideration Period (defined below).


2.  Non-Solicitation.  From the <<Termination Date” / “Retirement Date>> and for
a period continuing through the date that twenty four (24) months following the
later of the <<Termination Date” / “Retirement Date>>  or a Change in Control
(as defined in the Plan) Executive will not solicit, or assist any Person (as
defined in the Plan) in the solicitation of, any director, officer or employee
of the Company for employment other than with the Company, or otherwise
interfere with or disrupt any employment relationship (contractual or otherwise)
of the Company.


3.  Non-Competition.  For a period of twelve (12) months following the later of
the <<Termination Date” / “Retirement Date>> or a Change in Control (as defined
in the Plan) Executive will not, without the written express consent of the
Company, directly or indirectly, alone or as a partner, owner, officer,
director, employee, or consultant of any other firm, business or entity, engage
in any activity in competition with the Company.  This prohibition will apply
only to activities in which the Company is engaged at any time during the
Executive’s employment with the Company and only with respect to those
geographic regions in which the Company is engaged in such business activities
or reasonably anticipates engaging in such business activities. << Provide
specific areas or examples as appropriate >>.  Notwithstanding the foregoing,
nothing herein shall prohibit Executive from owning stock of any corporation, if
such stock is traded on a recognized national securities exchange.
 
        4.  Nondisparagement.  For a period of twelve (12) months following the
later of the <<Termination Date” / “Retirement Date>> or a Change in Control (as
defined in the Plan) Executive will not, directly or indirectly, knowingly and
materially disparage, criticize, or otherwise make derogatory statements
regarding the Company or any aspect of management policies, operations,
practices, or personnel of the Company.  Notwithstanding the foregoing, nothing
contained herein will be deemed to restrict the Participant from providing
information to any governmental or regulatory agency (or in any way limit the
content of such information) to the extent the Participant is required to
provide such information pursuant to applicable law or regulation; nor will the
foregoing restrict the Participant from enforcing his or her rights under this
Agreement or the Plan. The Company promises that its officers will not disparage
Executive, and will do nothing intentionally calculated  to harm the Executive’s
reputation.


5.  Non Disclosure.   Executive agrees to keep confidential all information and
trade secrets to which Executive has had access during and in the course of
Executive’s employment by the Company, (whether written, prepared or made by him
or others), including but not limited to the terms of this Agreement, the
business practices, strategies, and opportunities of the Company, and any other
non-public information relating to the Company’s business.  Notwithstanding the
foregoing, Executive may reveal the existence of this Agreement, its terms and
conditions, and the facts and circumstances leading up to this Agreement with
Executive’s spouse, attorneys, accountants, tax consultants, and to state and
federal tax authorities or as may be required by law.


6.  Waiver and Release.  Except with respect to Executive’s rights under this
Agreement and the Plan, Executive on behalf of himself and his heirs, executors,
administrators, representatives, successors and assigns, agrees to release and
forever discharge ALLETE, Inc., and its affiliates, subsidiaries, predecessors,
successors, related entities, insurers and the current and former officers,
directors, shareholders, employees, attorneys, agents and trustees or
administrators of any benefit plan of each of the foregoing (any and all of
which are referred to as “Releasees”) generally from any and all charges,
complaints, claims, promises, agreements, causes of actions, damages, and debts
of any nature whatsoever, known or unknown (collectively “Claims”), which
Executive has, claims to have, ever had, or ever claimed to have had against
Releasees up through the date of execution of this Agreement, including but not
limited to any Claims under the common law or any statute.  This waiver and
release includes but is not limited to any rights, remedies, claims, and causes
of action under the Minnesota Human Rights Act, Title VII of the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act of 1967, the
Employee Retirement Income Securities Act of 1974, as amended, (but only as to
claims arising thereunder prior to the date hereof) the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, the Family Medical Leave
Act, state unemployment compensation benefits, and any other federal, state or
local discrimination or civil rights statute or any federal, state or local
ordinance of any kind, any tort theory, any contract theory and any equitable
theory, and all claims for back pay, front pay, vacation pay, or sick pay,
excepting only:


      (a)   rights of the Executive under this Separation Agreement and Release
and the Plan;


      (b)   rights of the Executive relating to equity awards held by the
Executive as of his or her Termination Date (as defined in the Plan);


      (c)   the right of the Executive to receive COBRA continuation coverage in
accordance with applicable law;


      (d)   rights to indemnification the Executive may have (i) under
applicable corporate law, (ii) under the by-laws or certificate of incorporation
of any Releasee or (iii) as an insured under any director's and officer's
liability insurance policy now or previously in force;


      (e)   claims (i) for benefits under any health, disability, retirement,
deferred compensation, life insurance or other, similar Executive benefit plan
or arrangement of the Company and (ii) for earned but unused vacation pay
through the Termination Date in accordance with applicable Company policy; and


      (f)   claims for the reimbursement of unreimbursed business expenses
incurred prior to the Termination Date pursuant to applicable Company policy.


Executive has been provided a period of twenty-one (21) days to consider this
Agreement before executing it.  Executive has had an opportunity to discuss this
agreement with Executive’s attorney or other adviser <<  [he / she]  >> had
determined to be appropriate.  Executive may rescind this waiver and release of
claims within fifteen (15) days of the date of this Agreement, (the
“Reconsideration Period”) in which event the Company shall have no obligation to
pay the benefits described in paragraph 1 above or otherwise provided under the
Plan.
 
7.  Severability.  Should any provision of this agreement be held invalid or
illegal, such illegality shall not invalidate the whole of this agreement, but,
rather, the agreement shall be construed as if it did not contain the illegal
part, and the rights and obligations of the parties shall be construed and
enforced accordingly.


8.  Voluntary Agreement.  This Agreement is entered into on a completely
voluntary basis by both Executive and Minnesota Power, and represents the
complete agreement between the parties, superseding any previous agreements.


The date of this Agreement shall be dated << ______________________>>.




EXECUTIVE:


By:  ______________________________________


Name:  ____________________________________






ALLETE, Inc. << or applicable affiliate employer>>


By:  ______________________________________


Name:  ____________________________________

 
 

--------------------------------------------------------------------------------

 
